EXHIBIT 21.1 PLATFORM SPECIALTY PRODUCTS CORPORATION Subsidiaries The following are subsidiaries of Platform Specialty Products Corporation as of December 31, 2014 and the jurisdictions in which they are organized: Subsidiary State or Jurisdiction of Incorporation/Organization Agoramont S.A Agriphar de Colombia SAS Agriphar de Costa Rica SA Agriphar SAS Agriphar Hellas SA Agriphar Iberia SLU Agriphar Italia Srl Agriphar Poland Sp zoo Agriphar S.A Agriphar Sarl Agriphar SDN BHD Anion Quimica Industrial S.A. Aprochim Filtersystem Gmbh Aprochim Spa Autotype Holdings (USA), Inc. Bayport Chemical Service Inc. Canning Gumm LLC Chemtura Australia Pty Ltd Chemtura Chemicals India Private Ltd Chemtura Columbia Ltda Chemtura Europe doo Chemtura Europe Ltd Chemtura Technology BV Chemtura Netherlands BV Chemtura Pty Ltd Chemtura Quimica Argentina SACI Chemtura Specialties Ecuador SA Chemtura Thailand Ltd Chemtura Ukraine LLC Chimac S.A CPS Chemical Products & Services Crompton (Uniroyal Chemical ) Reg Ltd Dutch Agricultural Formations CV Dutch Agricultural Investment Partners LLC Dynacircuits LLC Echo International Inc. Establishment Godel SA Geopharm AEEVE & Co EE Industrias Agriphar SA MacDermid Actium Ltd MacDermid Acumen Inc. MacDermid Agricultural Solutions Australia Pty Ltd MacDermid Agricultural Solutions Canada Inc. MacDermid Agricultural Solutions Commercio de Productos Agricoles Ltda Greece Colombia Costa Rica France Greece Spain Italy Poland Belgium Switzerland Malaysia Brazil Germany Italy Illinois Texas Delaware Australia India Colombia Slovenia United Kingdom Netherlands Netherlands South Africa Argentina Ecuador Thailand Ukraine Belgium Denmark United Kingdom Netherlands Netherlands Delaware Delaware France Greece Guatemala United Kingdom Delaware Australia Canada Brazil 1 MacDermid Agricultural Solutions France Sarl MacDermid Agriultural Solutions Great Britain Ltd MacDermid Agricultural Solutions Holdings BV MacDermid Agricultural Solutions Inc. MacDermid Agricultural Solutions Italy Srl MacDermid Agricultural Solutions Korea Ltd MacDermid Agricultural Solutions Mexico SA de RL de CV MacDermid Agricultural Solutions Netherlands Cooperatief UA MacDermid Agricultural Solutions Nippon Ltd MacDermid Anion Inc MacDermid Autotype (Asia) Pte Ltd MacDermid Autotype Inc MacDermid Autotype Ltd MacDermid Benelux Bv MacDermid Brazil Inc MacDermid C.Z. Sro MacDermid Canning Gmbh MacDermid Canning Ltd MacDermid Chemicals Industries Argentina Inc. MacDermid Chemicals Inc MacDermid (Nanjing) Chemical Ltd MacDermid Continental Investments Ltd. MacDermid Dutch Investments CV MacDermid Espanola S.A. MacDermid Europe Ltd MacDermid European Capital Investments I, LLC MacDermid European Capital Investments II, LLC MacDermid European Capital Partners LLP MacDermid European Holdings Bv MacDermid European Holdings Gmbh MacDermid Financial Bv MacDermid France S.A. MacDermid GB Holdings Ltd MacDermid Gmbh MacDermid Group Inc. MacDermid Holdings Bv MacDermid Holdings LLC MacDermid Holdings SAS MacDermid Hong Kong Ltd MacDermid Houston Inc MacDermid Inc MacDermid India Private Ltd MacDermid International Partners MacDermid International Investments LLC MacDermid Italian holdings Srl MacDermid Italiana Srl MacDermid Investment Corp. MacDermid Korea Ltd MacDermid Ltd MacDermid Luxembourg Properties Sarl MacDermid Mauritius MacDermid Mexico Holdings S de RL de CV MacDermid Mexico Sa de CV MacDermid Netherlands Cooperatief W.A. MacDermid Offshore Fluidos do Brazil Industrial Ltda France United Kingdom Netherlands Delaware Italy Korea Mexico Netherlands Japan Delaware Singapore Delaware United Kingdom Netherlands Delaware Czech Republic Germany United Kingdom Argentina Canada China United Kingdom Netherlands Spain United Kingdom Delaware Delaware United Kingdom Netherlands Germany Netherlands France United Kingdom Germany Delaware Netherlands Delaware France Hong Kong Delaware Connecticut India Delaware Delaware Italy Italy Delaware Korea United Kingdom Luxembourg Mauritius Mexico Mexico Netherlands Brazil 2 MacDermid Offshore Solutions LLC MacDermid Operations S de RL de CV MacDermid Overseas Asia Ltd Macdermid Panyu Specialty Chemicals Co Ltd MacDermid Printing & Coating Plates LLC MacDermid Printing Solutions Acumen Inc MacDermid Printing Solutions LLC MacDermid Printing Solutions Ltd MacDermid Scandinavia MacDermid Services Mexico SA de CV MacDermid Services S de RL de CV MacDermid (Shanghai) Chemical Ltd MacDermid Singapore, Pte Ltd MacDermid South America Inc. MacDermid South Atlantic Inc. MacDermid Suisse Sarl. MacDermid Taiwan Ltd MacDermid Technology (Suzhou) Company Ltd MacDermid Texas Inc MacDermid Thailand MacDermid UK Ltd MacDermid US Holdings LLC Marston Bentley Ltd MAS Acquisitions AS Canada Inc. MAS Acquisitions Quimica Ltda MAS LLC MPS Europe SAS MIT Belgium NV MRD Acquisition Corp Napp Systems Inc Napp Printing Plate Distribution Inc. Niche Products Limited Netherlands Agricultural Investment Partners LLC Netherlands Agricultural Technologies CV Nippon MacDermid Co. Ltd Oak Barrel Investments Ltd Percival S.A Pinetree Investments Ltd Plates & Blankets S de RL de CV Platform Delaware Holdings, Inc Platform Sales Suisse GmbH PTI Produtos Tecnicos Para Impessao Ltd Revestsul Productos Quimicos Ltd Semitronic SA Shenzhen Trading Co Ltd Specialty Polymers Inc. SubseasFluids Technologies Limited Surface Treatments Ltd Tabitha Holdings Bv W Canning Australia Pty Ltd W. Canning Inc W. Canning Ltd W Canning USA LLC Texas Mexico Delaware China Delaware Delaware Delaware United Kingdom Sweden Mexico Mexico China Singapore Delaware Delaware Switzerland Taiwan China Delaware Thailand United Kingdom Delaware United Kingdom Canada Brazil Delaware France Belgium Delaware Iowa South Dakota United Kingdom Delaware Netherlands Japan United Kingdom Belgium United Kingdom Mexico Delaware Switzerland Brazil Brazil Spain China Massachusetts United Kingdom United Kingdom Netherlands Australia Delaware Texas Delaware 3
